Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered July 17, 1992, convicting defendant, upon his guilty plea, of unlawful practice of medicine without a license, and sentencing him to a term of probation of 5 years, unanimously affirmed.
The indictment was not required to allege the inapplicability of any exemptions from the licensing requirement (People v Devinny, 227 NY 397, 400-401), and, in any event, the indictment specifically alleged that defendant performed duties as a hospital resident "for which a license is required”. As for defendant’s claim that he was, indeed, exempt from the licensing requirement, "[a]ny issue concerning the proper interpretation or application of the statute was forfeited by the guilty plea” (People v Levin, 57 NY2d 1008, 1009). Concur —Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.